United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 2, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-11444
                         Summary Calendar


JEFFERY LANE MCKINNEY,

                                    Plaintiff-Appellant,

versus

J. WILLIAMS, Property Officer; Officer B. DAVIS, Captain;
M. HOPKINS; R. HENRY; D. DAVIS, Field Officer; AMERICAN
CORRECTION ASSOCIATION STANDARD; TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:03-CV-120
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jeffery Lane McKinney, Texas prisoner # 642497, appeals the

dismissal of his 42 U.S.C. § 1983 complaint as time-barred and,

alternatively, as frivolous and for failure to state a claim.

McKinney argues that the district court’s time-bar determination

was erroneous and that because the defendants did not answer his

complaint, the district court should have granted him a default

judgment instead of dismissing his complaint as time-barred.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11444
                                -2-

     McKinney’s property claims accrued on March 6, 2001, and his

retaliation claims and the false disciplinary claims challenging

the conditions of his confinement accrued on March 12, 2001.       See

Harris v. Hegmann, 198 F.3d 153, 156-57 (5th Cir. 1999).     The

two-year limitations period was tolled for a total of 116 days

while McKinney exhausted his administrative remedies, i.e., from

March 19, 2001, through July 12, 2001.    See id. at 158; Rodriguez

v. Holmes, 963 F.2d 799, 803 (5th Cir. 1992).    Therefore, to be

timely, all of his claims had to be filed no later than Monday,

July 7, 2003.   Consequently, his complaint, filed on July 11,

2003, was time-barred.

     We add that McKinney has failed to brief the district

court’s determination that his prison disciplinary claim seeking

monetary damages was barred by Heck v. Humphrey, 512 U.S. 477

(1994), and he has therefore waived its review.    See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).    Finally, because

McKinney’s complaint clearly indicated that his claims were time-

barred, the district court was authorized to dismiss the suit at

any time.   28 U.S.C. § 1915(e)(2); Harris, 198 F.3d at 156.

     McKinney’s appeal lacks arguable merit and therefore is

dismissed as frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).   The district court’s dismissal

of the § 1983 claims and our dismissal of this appeal count as

two strikes for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).   McKinney is
                           No. 05-11444
                                -3-

cautioned that if he accumulates three strikes under § 1915(g),

he will not be able to proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.